United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50700 ATLAS AMERICA PUBLIC #12-2 (Name of small business issuer in its charter) Delaware 54-2113989 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Park Place Corporate Center One1000 Commerce Drive, 4th FloorPittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ ATLAS AMERICA PUBLIC #12-2 (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI. FINANCIAL INFORMATION (Unaudited) Item1: Condensed Balance Sheets as of June 30, 2015 and December 31, 2014 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2015 and 2014 4 Condensed Statements of Comprehensive (Loss) Income for the Three and Six Months ended June 30, 2015 and 2014 5 Condensed Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2015 6 Condensed Statements of Cash Flows for the Six Months ended June 30, 2015 and 2014 7 Notes to Condensed Financial Statements 8 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item4: Controls and Procedures 19 PARTII. OTHER INFORMATION Item1: Legal Proceedings 20 Item6: Exhibits 21 Signatures 22 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #12-2
